                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



  3M COMPANY,

                 Plaintiff,
                                             CASE NO. 0:20-CV-01314 (SRN/DTS)
      vs.
                                              SUPPLEMENTAL DECLARATION
  MATTHEW STARSIAK,                               OF HALEY SCHAFFER
  AMK ENERGY SERVICES LLC, and
  JOHN DOES 1 THROUGH 10,
  whose true names are largely unknown.

                 Defendants.



       I, Haley Schaffer, pursuant to 28 U.S.C. § 1746 and upon penalty of perjury,

declare as follows:

       1.     I am a resident of the State of Minnesota; over the age of 18; and competent

to make this declaration. I could and would testify as to the matters set forth herein if

called upon to do so.

       2.     I am a Senior Counsel to at 3M Company.

       3.     I was in the State of Minnesota when I received all the communications

described in this Declaration and my prior Declaration filed in support of 3M’s motion.

       4.     On June 4, 2020, I received an email from Defendant Matthew Starsiak.

The June 4 Starsiak email is attached hereto as Exhibit 1.

       5.     On June 4, 2020, I received an email from a person named Kim Shafer. The

June 4 Shafer email is attached hereto as Exhibit 2.
      I declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge and that this declaration was executed this 25th day of June, 2020.

                                                __/s/ Haley Schaffer______________
                                                Haley Schaffer
